Citation Nr: 1400717	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-01 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for a heart murmur.

2.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for hemophilia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to January 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In November 2011 a hearing was held before a Decision Review Officer (DRO) at the RO.  In January 2013 a hearing was held before the undersigned Veterans Law Judge (VLJ) via videoconference.  Transcripts of both of these hearings are associated with the Veteran's claims file.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

In a September 1981 written statement the Veteran filed a claim for service connection for a callous condition on his right foot.  It appears to date this issue has not been adjudicated by the the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim for service connection for a right foot condition and it is referred to the AOJ for appropriate action, if needed.  If the Veteran no longer wishes to pursue this claim he may withdraw his claim is writing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking to reopen his previously denied claims for entitlement to service connection for a heart murmur and hemophilia.  The Board regrets any additional delay in processing the Veteran's claim, but unfortunately remand is required for further development.

Specifically, the Board finds remand is required to obtain several sources of medical records.  First, the RO indicated they received electronic VA treatment records from March 1999 through July 2010.  However these records are not included in the claims file currently before the Board.  Remand is required to associate these identified records with the claims file.

Additionally in March 2010 the Veteran provided a signed medical release for medical records from Mass General Hospital through December 2003, including records of his heart surgery.  However the claims file only includes medical records from this facility through February 2003.  Accordingly remand is required to obtain the more recent records from Mass General Hospital (the Veteran himself may wish to submit these records to expedite his case).

Finally, at his November 2011 hearing before the DRO the Veteran indicated he was treated by Dr. Goldenberg in Hartford, Connecticut for his heart condition shortly after his separation from active service.  The following month the Veteran submitted an obituary from Dr. Goldenberg dated April 2004.  However, it does not appear the VA has made any effort to attempt to obtain these private records which, if available, would be highly probative to the issues on appeal.  Accordingly remand is required to attempt to obtain these records.

Again, it would be of great help if the Veteran himself attempts to obtain any of the identified records in order to expedite his own case.  If records from Dr. Goldenberg are not available, this fact (in writing, from the Veteran) would also help to expedite this case.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide all treatment records regarding his heart murmur and hemophilia in his possession not yet included in the claims file.

2.  Obtain all available VA treatment records and associate them with the claims file, including, but not limited to, the following electronic treatment records:

a)  VA Medical Center in Bay Pines, FL from October 2000

b) VA Medical Center in Northampton, MA from March 1999 through October 2000

c) VA Medical Center Newington, CT from July 1995 through May 2009

d) VA Medical Center Manchester, NH from October 2004 through July 2010

3.  After obtaining the necessary authorization from the Veteran obtain medical records from all of the following sources, if not obtained directly from the Veteran.  All actions to obtain the requested records should be fully documented in the claims file, including any negative response.

a) Obtain all available, relevant treatment records from Massachusetts General Hospital, including records relating to his heart surgery through December 2003.

b) Obtain all available treatment records from Dr. Philip Goldenberg at the St. Francis Hospital in Hartford, Connecticut

4.  After completing all of the foregoing, readjudicate the appeal in light of all the additional evidence added to the record.  If the claims remain denied provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



